*166ORDER
PER CURIAM.
Spectrum Cleaning Services, Inc. appeals from the decision of the Labor and Industrial Relations Commission (Commission) in favor of James Grubbs (Employee) determining that Employee was not discharged for misconduct connected with work.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error lack merit. The order of the Commission is supported by competent and substantial evidence on the whole record. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the Commission’s order pursuant to Rule 84.16(b).